Title: Saturday July the 14th 1781.
From: Adams, John Quincy
To: 


       This morning at 6 o’clock we set off from Cologne for Coblentz where we arrived at about 6 o’clock P.M. As we could not get horses to go any farther, we stopp’d here, the distance is about 66. English miles. The roads this day were the best we have had since we left Utrecht. Our road, some part of the way was cut through the mountains on the banks of the Rhine; On these mountains we saw the vinyards which produce the Rhenish Wine; Coblentz has nothing remarkable except the citadel which is on the other side of the Rhine, and is situated upon a high Mountain; We went to see it. From the top of it you have on one side, a large extensive plane, but on the other the mountains hinder you from seeing far. Here the river Meusel Mosel runs into the Rhine, and this city is built upon the point of land which seperates them. (From the Spectator) (continued from yesterday).
      